UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1960


YAN DONOVAN,

                Plaintiff - Appellant,

          v.

UNITED STATES ENVIRONMENTAL PROTECTION AGENCY, Office of
Chemical Safety and Pollution Prevention Office of Pesticide
Programs,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:15-cv-00178-TSE-MSN)


Submitted:   December 17, 2015            Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Yan Donovan, Appellant Pro Se. David Moskowitz, Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Yan Donovan appeals the district court’s order dismissing her

complaint for lack of subject matter jurisdiction.                  See Fed. R.

Civ. P. 12(b)(1).         We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       Donovan v. U.S. Envtl. Prot. Agency, No.

1:15-cv-00178-TSE-MSN (E.D. Va. filed June 26, 2015 & entered June

29, 2015).     However, we affirm as modified to reflect that the

dismissal is without prejudice to Donovan’s right to refile in the

event she exhausts her administrative remedies.              We dispense with

oral    argument   because     the    facts   and   legal    contentions     are

adequately    presented   in    the    materials    before   this    court   and

argument would not aid the decisional process.

                                                       AFFIRMED AS MODIFIED




                                        2